Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 09/13/2020, 04/14/2021, and 05/04/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 09/13/2020 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities: in ¶0001, please insert --now U.S. Patent No. 10,811,309,-- after “January 10, 2019”.  
Appropriate correction is required.
References Cited
Cheng et al. (US 20200083185 A1) teaches relating to a semiconductor structure, comprising: a semiconductor device; 

    PNG
    media_image1.png
    319
    495
    media_image1.png
    Greyscale


an interconnect structure over the semiconductor device; 
a dielectric layer (116) over the interconnect structure; and 
a redistribution layer (RDL) (110) comprising a conductive structure over the dielectric layer and a conductive via (114) extending downwards from the conductive structure and through the dielectric layer, wherein the conductive via comprises a bottom portion, a top portion and a tapered portion between the bottom and top portions, but fails to further teach and/or suggest wherein the tapered portion has a width variation greater than that of the bottom and top portions as set forth in the claimed invention.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Referring to ¶0004 as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816